TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2015



                                       NO. 03-13-00539-CV


                                   Robert E. Tesch, Appellant

                                                  v.

                             Equity Secured Capital, L.P., Appellee




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE AND JUSTICE PEMBERTON;
               FORMER CHIEF JUSTICE JONES NOT PARTICIPATING
                 AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on May 22, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.